Case 6:20-cv-00277-ADA Document 46-1 Filed 11/20/20 Page 1 of 27




                       EXHIBIT 1
     Case 6:20-cv-00277-ADA Document 46-1 Filed 11/20/20 Page 2 of 27




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION

NCS MULTISTAGE INC.,

           Plaintiff,
                                       CIVIL ACTION NO. 6:20-CV-00277-ADA
     v.
                                             JURY TRIAL DEMANDED
NINE ENERGY SERVICE, INC.,

           Defendant.


          SUPPLEMENTAL DECLARATION OF DR. NATHAN MEEHAN
       Case 6:20-cv-00277-ADA Document 46-1 Filed 11/20/20 Page 3 of 27




                                                TABLE OF CONTENTS

I.     INTRODUCTION .............................................................................................................. 1
II.    QUALIFICATIONS AND PROFESSIONAL EXPERIENCE .......................................... 2
III.   SUMMARY OF OPINIONS AND MATERIALS CONSIDERED ................................... 2
IV.    PERSON OF ORDINARY SKILL IN THE ART............................................................... 4
V.     DISPUTED CLAIM TERMS ............................................................................................. 5
       A.        “internal diameter” (Claims 1, 22, 28, and 50) ....................................................... 5
       B.        “tubular member” (Claims 1, 22, 28, and 50) ......................................................... 9
       C.        “sealing engagement” (Claims 1, 22, 28, 50, and 55)........................................... 10
       D.        “rupturing force” (Claims 1, 22, 27, 29, 56, and 57) ............................................ 10
       E.        “the rupture disc is . . . configured to rupture when exposed to a rupturing force
                 greater than the rupture burst pressure” (Claims 1, 22, 29, and 56) ..................... 12
       F.        “the region of the tubular member where the rupture disc is attached has a larger
                 internal diameter than the internal diameter of the casing string and is parallel to
                 the internal diameter of the casing string” (Claims 1, 22, 28, and 50) ................ 13
       G.        “specific gravity . . . of the well fluid” (Claims 24 and 52) .................................. 15
       H.        “disengage the rupture disc from sealing engagement” (Claim 55) ..................... 16
       I.        “rupture disc is configured to disengage from sealing engagement when exposed
                 to a pressure greater than a hydraulic pressure in the casing string” (Claims 28 and
                 50) ......................................................................................................................... 17




                                                                    i
        Case 6:20-cv-00277-ADA Document 46-1 Filed 11/20/20 Page 4 of 27




I.     INTRODUCTION

1.     My name is Nathan Meehan, Ph.D. I have been retained on behalf of Nine Energy Services,

Inc. (“Nine”) to provide expert opinions regarding U.S. Patent No. 10,465,445 (the “’445 Patent”

or the “Asserted Patent”). Based on my analysis and investigation, I previously reached certain

conclusions and developed certain opinions on the issues relating to the Asserted Patent that are

set forth in my first declaration (the “First Declaration”) in support of Nine’s opening claim

construction brief. See Nine Opening Brief (“Nine Br.”), Ex. 1. Thus, I hereby incorporate by

reference into this supplemental declaration (the “Supplemental Declaration”) my analyses,

opinions, summaries, and understandings provided in the First Declaration.

2.     Based on further analysis and investigation of Plaintiff NCS Multistage Inc.’s (“NCS”)

opening claim construction brief (Dkt. 41 or “NCS Br.”), the declaration of NCS’s expert in

support of NCS’s opening claim construction brief (NCS Br., Ex. 1), and the transcript of NCS’s

expert’s deposition, I have reached certain conclusions and developed certain opinions on the

issues relating to the Asserted Patent that are set forth below.

3.     I understand the scope of this Supplemental Declaration is limited to the Court’s claim

construction proceedings, and, therefore, I confine my opinions regarding the Asserted Patent to

issues solely related to the construction and indefiniteness of the claims. This Supplemental

Declaration is based on information currently available to me. I reserve the right to continue my

investigation and study, which may include a review of documents and information that has been

or may be produced, as well as deposition testimony from depositions for which transcripts are not

yet available or that may later be taken in this case.

4.     Therefore, I expressly reserve the right to expand or modify my opinions as my

investigation and study continues, and to supplement my opinions in response to any additional



                                                  1
          Case 6:20-cv-00277-ADA Document 46-1 Filed 11/20/20 Page 5 of 27




information that becomes available to me, any matters raised by the plaintiff or opinions provided

by its expert(s), or in light of any relevant orders from the Court.

II.       QUALIFICATIONS AND PROFESSIONAL EXPERIENCE

5.        I have provided an updated copy of my curriculum vitae (“CV”) with this Supplemental

Declaration. See Ex. 2. My qualifications and professional experiences are also provided in the

First Declaration. See Nine. Br., Ex. 1 at ¶¶3-12.

III.      SUMMARY OF OPINIONS AND MATERIALS CONSIDERED

6.        To prepare this Supplemental Declaration, I have reviewed and considered the ’445 Patent,

the prosecution history associated with the ’445 Patent, NCS’s opening claim construction brief

(Dkt. 41 or “NCS Br.”), NCS’s expert’s declaration in support of NCS’s opening claim

construction brief (NCS Br., Ex. 1), and the transcript from NCS’s expert’s deposition.

Additionally, I have considered my knowledge and direct relevant experience in the industry at the

time of the Asserted Patent’s respective filing date and earliest priority date. I am also aware of

information generally available to, and relied upon by, persons of ordinary skill in the art at the

relevant time.

7.        It remains my opinion that the following claim terms would be understood by a person of

ordinary skill in the art at the time of the alleged invention, in possession of the specification,

claims, and prosecution history (“POSA”) as follows:

 Term #               Disputed Claim Term                        Understanding of a POSA
             “internal diameter”                      the diameter of a fluid channel measured
                                                      perpendicularly from the inner wall of the fluid
      1      (Claims 1, 22, 28, 50)                   channel through the center of the casing string, to
                                                      the opposite inner wall

             “tubular member”                         an upper tubular member, and a lower tubular
      2                                               member coupled with the upper tubular member
             (Claims 1, 22, 28, 50)
             “sealing engagement”                     attached or secured to create a fluid-tight seal
      3
             (Claims 1, 22, 28, 50, 55)

                                                  2
      Case 6:20-cv-00277-ADA Document 46-1 Filed 11/20/20 Page 6 of 27




Term #            Disputed Claim Term                               Understanding of a POSA
         “the rupture disc is. . . configured to          Term is Indefinite Under 35 U.S.C. § 112
         rupture when exposed to a rupturing
         force greater than the rupture burst             Proposed Alternative – the rupture disc will
 4
         pressure”                                        rupture when exposed to a rupturing hydraulic
                                                          pressure greater than the rupture burst pressure
         (Claims 1, 22, 29, 56).
         “rupturing force”                                Term is Indefinite Under 35 U.S.C. § 112

 5       (Claims 1, 22, 27, 29, 56, 57)                   Proposed Alternative – rupturing hydraulic
                                                          pressure

         “the region of the tubular member                Term is Indefinite Under 35 U.S.C. § 112
         where the rupture disc is attached has a
         larger internal diameter than the internal       Proposed Alternative – a flat surface of the
         diameter of the casing string and is             tubular member where the rupture disc is fastened,
         parallel to the internal diameter of the         affixed, joined, or connected to the tubular
 6
         casing string”                                   member is circular and has a diameter larger than
                                                          the internal diameter of the casing string, and
         (Claims 1, 22, 28, 50)                           defines a plane that is parallel to a plane defined
                                                          by the set of internal diameters at a location in the
                                                          casing string
         “specific gravity . . . of the well fluid”       Term is Indefinite Under 35 U.S.C. § 112
 7
         (Claims 24, 52)
         “disengage the rupture disc from sealing disengage the rupture disc from being attached or
         engagement”                              secured to create a fluid-tight seal
 8
         (Claim 55)
         “rupture disc is configured to disengage         Term is Indefinite Under 35 U.S.C. § 112
         from sealing engagement when exposed
         to a pressure greater than a hydraulic
 9
         pressure in the casing string”

         (Claims 28, 50)
Term #             Agreed Claim Term                                 Understanding of a POSA
         “float shoe”
                                                          a sealing device disposed at the lower end of the
 10
                                                          casing string
         (Claims 15 & 43)
         “a pressure . . . greater than a hydraulic
         pressure in the casing string”                   an applied pressure that is greater than the
 11
                                                          hydrostatic pressure in the casing string
         (Claims 28, 50, 55)
         “a portion of the sealed chamber is
                                                          the density of a portion of the sealed chamber is
         buoyant in the well fluid”
 12                                                       lower than that of the surrounding wellbore fluid
         (Claim 46)




                                                      3
        Case 6:20-cv-00277-ADA Document 46-1 Filed 11/20/20 Page 7 of 27




IV.     PERSON OF ORDINARY SKILL IN THE ART

8.      I understand that NCS’s expert has opined that a person of ordinary skill in the art

(“POSA”) for purposes of the ’445 Patent is a person who has a combination of at least one year

of practical experience in developing and/or operating downhole plugging devices or barriers, as

well as an undergraduate level degree in petroleum or mechanical engineering, or at least three

years of practical experience in designing and developing downhole plugging devices, where such

experience includes plugging devices or pressure barriers including at least one of packers, plugs,

or other sealing mechanisms that involve hydraulic seals, sliding sleeves, and other common

hydraulic components commonly used in downhole tools.

9.      I disagree with this definition of a POSA for several reasons. First, it expressly includes

people with merely an undergraduate degree, and a single year in operating – but not developing

– downhole plugging devices or barriers. I do not believe that an individual without any experience

developing downhole devices of any kind can qualify as a POSA in the field of invention of the

’445 Patent, without significantly more than a year of merely operating downhole tools. Further,

all of the definitions of a POSA focus solely on plugging or sealing devices, but do not require any

experience in well construction or casing flotation, both of which are essential skills for a POSA

in the field of the ’445 Patent.

10.     It remains my opinion that a POSA at the time of the alleged invention is a person with a

Bachelor’s degree, Master’s Degree, and/or Ph.D. in Mechanical Engineering or Petroleum

Engineering, or at least five years of experience working in horizontal well construction. See

Meehan Dec., at ¶ 35.




                                                 4
        Case 6:20-cv-00277-ADA Document 46-1 Filed 11/20/20 Page 8 of 27




V.     DISPUTED CLAIM TERMS

       A.      “internal diameter” (Claims 1, 22, 28, and 50)

        Defendant Nine’s Construction                      Plaintiff NCS’s Construction
 the diameter of a fluid channel measured No construction
 perpendicularly from the inner wall of the fluid
 channel through the center of the casing string,
 to the opposite inner wall

11.    NCS and its expert claim that the term “internal diameter” can have two meanings in the

petroleum drilling industry that “can vary based on the context in which it is used.” NCS Br., Ex.

1 (Rodgers Dec.), at ¶41; NCS Br., at 4. According to NCS’s expert, “interal diameter” can mean

“the interior cylindrical surface of the casing” or “a length of measurement of the diameter of a

circular corss-section cut perpendicular to the axis of the inside of a component of the casing.”

NCS Br., Ex. 1, at 41-1, ¶¶41, 43. According to NCS, “internal diameter” as used in the petroleum

industry can be defined as “the walls of the pipe” or “a cross-sectional line segement from a wall

of the pipe to the wall on the opposite side of the pipe.” NCS Br., at 4.

12.    I strongly disagree. While it may be possible that a POSA at some time has carelessly

referred to a “sidewall” of a pipe as its inside diameter or internal diameter (the “Sidewall

Definition”), that is not an accepted or well-known industry definition in the petroleum industry,

or any other industry of which I am aware. Even in such careless use of the word “internal

diameter” to a sidewall, such a use would not be presumed. A POSA would presume that “internal

diameter” referred to a diameter (the “Diameter Definition”) absent clear and express context that

made it indisputably clear that was was being referred to was a sidewall.

13.    NCS’s expert cites two passages from the specification to support his opinion regarding

the term “internal diameter.” NCS Br., Ex. 1, at ¶41. However, as illustrated in the table below,




                                                 5
        Case 6:20-cv-00277-ADA Document 46-1 Filed 11/20/20 Page 9 of 27




a POSA would not understand what these portions of the specification meant if the terms “inside

diameter,” “internal diameter,” “inner diameter,” and “diameter” were replaced with “sidewall.”

                       Inside/Internal Diameter                        Walls of the Pipe
                 “Once the disc has been ruptured, the      “Once the disc has been ruptured, the
                 inside diameter of the casing string in    [sidewall] of the casing string in the
                 the region of the rupture disc             region of the rupture disc assembly 10
 Nine Br.,
                 assembly 10 is substantially the same      is substantially the same as that in the
 Ex. 2, at
                 as that in the remainder of the casing     remainder of the casing string (e.g.
 6:62-66
                 string (e.g. casing ID (inner diameter)    casing ID (inner [sidewall] is restored
                 is restored following rupture of the       following rupture of the disc)”
                 disc)”

                 “The shattering of rupture disc 30         “The shattering of rupture disc 30
                 results in opening of passageway 14        results in opening of passageway 14 of
                 of lower tubular member 18, so that        lower tubular member 18, so that the
                 the casing internal diameter in that 50    casing internal [sidewall] in that 50
 Nine Br.,
                 region of lower tubular member may         region of lower tubular member may be
 Ex. 2,
                 be restored to substantially the same      restored to substantially the same
 10:47-53
                 diameter as the rest of the casing         [sidewall] as the rest of the casing string
                 string (e.g. the casing string above and   (e.g. the casing string above and below
                 below the tubular or region in which       the tubular or region in which the
                 the rupture disc was installed).”          rupture disc was installed).”


14.     Further, there is no instance of the term “diameter,” “internal diameter,” or any synonym

thereof in the Specification that clearly refers to “the walls of the pipe” or a “cylindrical surface of

the casing.” Instead the specification describes “diameter” and “internal diameter” as a scalar

quantity represented by a real number and units of measurement. For example, the specification

of the ’445 Patent states:

        In the illustrated embodiment, the diameter of disc 30 at edge 39 may be 4.8 inches,
        for example. The diameter of the top of the radially expanded region 25 of lower
        tubular member 18 may be similar. The diameter of constricted opening 27 of lower
        tubular member 18 may be 4.5 inches (which is a common ID for a casing,
        although other dimensions of both the disc and upper and lower tubular members
        are possible, provided that the disc seals the lower tubular member and that the disc
        can be “forced” close to or into the constricted opening of the lower tubular member
        18 and/or against the radially expanded portion of lower tubular member 18).




                                                   6
       Case 6:20-cv-00277-ADA Document 46-1 Filed 11/20/20 Page 10 of 27




Nine Br., Ex. 2, at 8:19-30. Here, the specification describes the diameter of the disc, the radially

expanded region, the constricted opening, and the tubular member with a real number and inches.

Thus, it is my opinion that a POSA, in light of the specification, would understand “internal

diameter” to be a scalar property and mean “the diameter of a fluid channel measured

perpendicularly from the inner wall of the fluid channel through the center of the casing string, to

the opposite inner wall.”

15.    I agree with NCS’s expert that the World Oil Casing Reference Tables, an industry

publication describing specifications for casing strings, uses the term           “ID” clearly and

undisputably under its diameter meaning. NCS Opening Br. (“NCS Br.”), Ex. L.

16.    Rather than rely on cherry-picked references to determine the usage and meaning of the

term “internal diameter” in the field of horizontal well construction, I conducted an informal

survey of the petroleum engineering literature to determine how the term is used. To do this, I

used OnePetro.org, a website managed by the Society of Petroleum Engineers, to provide

professional access to oil and gas literature primarily in the Exploration and Production areas of

the oil and gas industry, which includes horizontal well construction. Available papers come from

a variety of journals and conference proceedings, as listed in Exhibit A to my declaration, infra. I

searched for the terms “inside diameter” or “internal diameter” and the word “casing” published

between 2010 and 2014, resulting in 389 search hits. I downloaded the first 50 hits and, in each

one, searched for the term “diameter,” and read enough of the context to determine how the term

was being used. A complete list of these documents is attached to this declaration as Exhibit B.

17.    From these documents, fourty-nine of them solely and unambiguously used the term

“internal diameter” or “inside diameter” according to the Diameter Definition. Only in one

document is the use of the term “inside diameter” arguably used to refer to a sidewall. Alfredo



                                                 7
       Case 6:20-cv-00277-ADA Document 46-1 Filed 11/20/20 Page 11 of 27




Sanchez et al., Casing Centralization in Horizontal and Extended Reach Wells, SPE 150317 (20-

22 March 2012). That sole document describes frictional forces between the outer diameter of a

casing string, and the inner diameter of centralizers. Because this document is clearly describing

frictional forces between the outer surface of the casing string and the inner surface of centralizers,

the context makes clear that what is referred to is the inner walls of the centralizer. This is

consistent with my opinion that the term “inside diameter” may be used carelessly to refer to a

sidewall, as is made clear by the context here. Further confirming this conclusion, this document

was not subjected to peer-review, and was presented at a small conference in Vienna.

18.    Given the reasonable sample size, I conclude from this survey that a POSA would

understand that the term “internal diameter” carries its plain and ordinary meaning, and is

understood according to the Diameter Definition in the relevant art. Further, it is clear to me that

there is no generally accepted or understood definition in the relevant art that “internal diameter”

carries a Sidewall definition, and even where it is used carelessly to refer to a sidewall, such uses

are rare, and made clear from context.

19.    In my opinion, nothing about the phrase “the casing string having an internal diameter that

defines a fluid passageway,” as used in the preamble of the independent claims of the ’445 Patent,

suggests that the term “internal diameter” is being used under the Sidewall Definion of “internal

diameter.” Instead, it is well-known that the size of a fluid passageway through a length of casing

is measured in terms of internal diameter, such as illustrated in the World Oil Casing Reference

Tables. NCS Br., Ex. L When used in such a context, the term “internal diameter” indisputably

refers to the diameter of the pipe or the Diameter Definition, and not to a sidewall.

20.    For the reasons discussed above, and in my First Declaration, it remains my opinion that a

POSA would understand an “internal diameter” to mean “the diameter of a fluid channel measured



                                                  8
       Case 6:20-cv-00277-ADA Document 46-1 Filed 11/20/20 Page 12 of 27




perpendicularly from the inner wall of the fluid channel through the center of the casing string, to

the opposite inner wall.”

       B.      “tubular member” (Claims 1, 22, 28, and 50)

        Defendant Nine’s Construction                       Plaintiff NCS’s Construction
 An upper tubular member, and a lower tubular No construction.
 member coupled with the upper tubular
 member.

21.    In my First Declaration, I opined that the term “tubular member” is not frequently used in

the oil and gas industry. Meehan Dec, at ¶ 69. I have since discovered that “tubular member” is

a common phrase in a specific area of the oil and gas industry, namely, the area of offshore oil

platform construction. In that context, a “tubular member” refers to a thin-walled pipe used for

building an oil platform’s support structure, that are generally welded together. However, because

the ’445 Patent does not relate to offshore oil platform construction, it is still my opinion that the

term “tubular member” would not be viewed by a POSA in the field of invention of the ’445 Patent

as an industry-specific term. Indeed, I have no specific reason to belive that a POSA, who need

not have any offshore experience, would have encountered or been aware of the term “tubular

member.”

22.    I understand that Dr. Rodgers identified a portion of the ’445 Patent, at 7:31-38 as a type

of definition of the term “tubular member.” I agree with this understanding. That portion of the

specification recites a substantially identical definition of “tubular member” as at 2:49-56, which

I referred to in my earlier declaration. Meehan Dec., at ¶ 70.

23.    For the reasons discussed above, and in my First Declaration, it remains my opinion that a

POSA, in light of the specification of the ’445 Patent, would conclude that the “tubular member”

is an assembly comprising “an upper tubular member, and a lower tubular member coupled with

the upper tubular member.” Nine Br., Ex. 2 at 2:49-51.

                                                  9
         Case 6:20-cv-00277-ADA Document 46-1 Filed 11/20/20 Page 13 of 27




         C.     “sealing engagement” (Claims 1, 22, 28, 50, and 55)

         Defendant Nine’s Construction                       Plaintiff NCS’s Construction
 attached or secured to create a fluid-tight seal    a substantially fluid-tight seal

24.      I understand that NCS has proposed that the word “substantially” qualify “a fluid-tight

seal,” because a POSA would allegedly understand that some seals leak. I disagree with this

qualification. A seal that leaks is not “fluid-tight,” as demonstrated by the leak. I have further

reviewed the specification and claims, and have found no support therein for qualifying the term

“fluid tight-seal.” Accordingly, I disagree that the term “sealing engagement” should be construed

to merely require a “fluid-tight seal.”

25.      For the reasons discussed above, and in my First Declaration, it remains my opinion that a

POSA would understand “sealing engagement” to mean “attached or secured to create a fluid-tight

seal.”

         D.     “rupturing force” (Claims 1, 22, 27, 29, 56, and 57)

         Defendant Nine’s Construction                       Plaintiff NCS’s Construction
 Term is indefinite under 35 U.S.C. § 112            a hydraulic pressure or impact force sufficient
                                                     to rupture the rupture disc

 Proposed Alternative – rupturing pressure
26.      It is my opinion that an “impact force,” is never described as a “rupturing force” in the

specification of the ’445 Patent. The most relevant section of the specification states that a rupture

disc “can be ruptured by engagement with an impact surface of a tubular once a rupturing force is

applied to the disc, such as by hydraulic fluid under pressure.” In this example of a “rupturing

force” in the specification, the “rupturing force” is identified as hydraulic pressure, which causes

an impact on a surface which causes the rupture disc to fail. Put another way, hydraulic pressure

and impact forces are not alternatives, but describe a cause and effect. The term “rupturing force”

thus identifies the cause, the only example of which is “hydraulic pressure.”

                                                    10
       Case 6:20-cv-00277-ADA Document 46-1 Filed 11/20/20 Page 14 of 27




27.     In my opinion, Nine’s proposed construction does not exclude any of the embodiments of

the ’445 Patent, but merely identifies that the “rupturing force” is a rupturing pressure. This is

present in all embodiments of the ’445 Patent, all of which initiate the failure process through the

application of a rupturing pressure – including embodiments where the rupture disc ultimately fails

as a result impact on a surface.

28.     In my opinion, NCS’s proposed construction does exclude embodiments of the ’445 Patent,

including those that use a two-step process that involves the rupture disc impacting a surface. That

is, a POSA reading the claims will not presume from the term “rupturing force” that what is

intended is a two-step process that involves first a rupturing force, and then an impact on a surface,

but merely that a force is initially applied that will result in a failure of the rupture disc – no matter

the mechanism of such failure.

29.     Nonetheless, this term is indefinite, because it carries the same meaning as when used in

the term described below, where it is compared to a “rupture burst pressure.” For this reason, Nine

proposes as an alternative “rupturing pressure,” which corresponds to Nine’s alternative in the

term discussed below.

30.     For the reasons discussed above, and in my First Declaration, it remains my opinion that

the claim term “rupturing force,” when read in light of the intrinsic evidence, fails to inform with

reasonable certainty, those skilled in the art about the scope of the invention.




                                                   11
       Case 6:20-cv-00277-ADA Document 46-1 Filed 11/20/20 Page 15 of 27




       E.      “the rupture disc is . . . configured to rupture when exposed to a rupturing
               force greater than the rupture burst pressure” (Claims 1, 22, 29, and 56)

        Defendant Nine’s Construction                       Plaintiff NCS’s Construction
 Term is indefinite under 35 U.S.C. § 112           the rupture disc can rupture if exposed to
                                                    hydraulic pressure that is higher than its
                                                    rupture burst pressure
 Proposed Alternative – the rupture disc will
 rupture when exposed to a rupturing pressure
 greater than the rupture burst pressure

31.    It is my opinion that, to the extent that “rupturing force” is construed to include impact

forces, an impact force cannot be compared to a rupture burst pressure. The “rupture burst

pressure” is a rating of a rupture disc and is a fixed value referring to a constant gauge pressure

across the entire rupture disc. A POSA would not know how to convert an “impact force” into a

figure that can be compared to the rupture burst pressure, because such an “impact force” may be

distributed over a smaller part of the rupture disc, or combined with a gauge pressure across the

rupture disc. Even though a pressure may be convertible to a force, converting the rupture burst

pressure of a rupture disc to a rupture force would provide a POSA no meaningful information

about when the rupture disc would fail relative to an impact force.

32.    For the reasons discussed above, and in my First Declaration, it remains my opinion that

the claim term “the rupture disc is . . . configured to rupture when exposed to a rupturing force

greater than the rupture burst pressure,” when read in light of the intrinsic evidence, fails to inform

with reasonable certainty, those skilled in the art about the scope of the invention a POSA, in light

of the specification, would not cannot be resolved by any reasonable construction.




                                                  12
       Case 6:20-cv-00277-ADA Document 46-1 Filed 11/20/20 Page 16 of 27




       F.      “the region of the tubular member where the rupture disc is attached has a
               larger internal diameter than the internal diameter of the casing string and is
               parallel to the internal diameter of the casing string” (Claims 1, 22, 28, and
               50)

        Defendant Nine’s Construction                      Plaintiff NCS’s Construction
 Term is indefinite under 35 U.S.C. § 112          In the first portion of the tubular member, the
                                                   rupture disc is directly secured to and in
                                                   sealing engagement with a cylindrical surface
 Proposed Alternative – a flat surface of the that is wider than and parallel to the inner
 tubular member where the rupture disc is surface of the casing string
 fastened, affixed, joined, or connected to the
 tubular member is circular and has a diameter
 larger than the internal diameter of the casing
 string, and defines a plane that is parallel to a
 plane defined by the set of internal diameters
 at a location in the casing string

33.    NCS claims that “the region of the tubular member where the rupture disc is attached . . .

is parallel to the internal diameter of the casing string” means “in the first portion of the tubular

member, the rupture disc is directly secured to and in sealing engagement with a cylindrical surface

that is . . . parallel to the inner surface of the casing string.” NCS Br., at 10. In support of this

proposed construction, NCS presents an annotated version of Figure 2 from the ’445 Patent:




                                                 13
       Case 6:20-cv-00277-ADA Document 46-1 Filed 11/20/20 Page 17 of 27




NCS Br., at 11. NCS claims that “the surface where the disc presses against the side wall (green

line) is parallel to the casing string wall (blue line).” NCS Br., at 13.

34.     NCS claims that “‘the region of the tubular member where the rupture disc is attached’ is

a surface located in the region (red box) that is ‘directly secured to and in sealing engagement

with the rupture disc.’” However, this region is not entirely parallel to NCS’s casing string wall

(blue line) because the convex portion of the disc that is attached to the tubular member is not

parallel to the casing string wall.

35.     NCS claims that “parallel, cylindrical surfaces are described in the patent extensively,” but

the word “parallel” is only used in the independent claims and does not appear in the disclosure of

the ’445 Patent. Figures 2 and 3 also do not support NCS’s position that two cylindrical surfaces

are parallel.

36.     A POSA would not ordinarily describe two cylinders sharing the same axis as being

parallel. Simply identifying two parallel lines depicting sidewalls in a cross-section, as NCS did

in Figure 2 of the ’445 Patent, is not enough because those lines depict three-dimensional objects

in any real-world embodiment. Instead, a POSA would describe cylinders with common axes as

coaxial or concentric. Such phrasing does indicate that the axes of the cylinders are parallel simply

because a line, such as the common axis of the cylinders, is definitionally parallel with itself.

Accordingly, a POSA would not generally describe two cylinders having a common axis as

“parallel,” although a POSA may understand some logic by comparison of the axes of the

cylinders. Further, by the same logic, two cylinders could be “parallel” even though they are not

coaxial. But there is no suggestion in the ’445 Patent that there are any cylindrical features with

offset – yet parallel – axes.




                                                  14
       Case 6:20-cv-00277-ADA Document 46-1 Filed 11/20/20 Page 18 of 27




37.     For this same reason, NCS’s construction does not flow naturally or clearly from the claim

language, and even if it did, would require a POSA to make two inferential steps to determine

whether two cylinders are coaxial: (1) a POSA would have to translate the features claims into

geometric terms - cylinders; and (2) a POSA would have to identify that a component of those

geometric shapes – their axes – are parallel.

38.     For the reasons discussed above, and in my First Declaration, it remains my opinion that

the claim term “the region of the tubular member where the rupture disc is attached has a larger

internal diameter than the internal diameter of the casing string and is parallel to the internal

diameter of the casing string,” when read in light of the specification, fails to inform, with

reasonable certainty, those skilled in the art about the scope of the invention.

        G.      “specific gravity . . . of the well fluid” (Claims 24 and 52)

        Defendant Nine’s Construction                         Plaintiff NCS’s Construction
 Term is indefinite under 35 U.S.C. § 112            No Construction

39.     This term is indefinite because it presupposes a false concept—that well fluid has a

constant specific gravity through the depth of the well. But it is well understood by POSA’s that

the density, and thus the specific gravity, of well fluid changes with depth due to changes in

pressure and temperature, as confirmed by extrinsic evidence in the field. Nine Br., Ex. 13.

Accordingly, the term is indefinite, because it describes a feature that cannot exist.

40.     For the reasons discussed above, and in my First Declaration, it remains my opinion that

the claim term “specific gravity . . . of the well fluid,” when read in light of the specification, fails

to inform, with reasonable certainty, those skilled in the art about the scope of the invention.




                                                   15
         Case 6:20-cv-00277-ADA Document 46-1 Filed 11/20/20 Page 19 of 27




         H.     “disengage the rupture disc from sealing engagement” (Claim 55)

         Defendant Nine’s Construction                     Plaintiff NCS’s Construction
    disengage the rupture disc from being attached Before rupturing, move the rupture disc
    or secured to create a fluid-tight seal        relative to the region

41.      NCS proposes construing “disengage the rupture disc from sealing engagement” as “before

rupturing, move the rupture disc relative to the region.” However, NCS’s construction eradicates

“disengage” from the claim term. Merely moving the rupture disc before it ruptures is insufficient

to “disengage the rupture disc from sealing engagement.” The claim is clear that the disc must

disengage (“to release from attachment or connection,” see Ex. 5, at 353)1 from sealing

engagement. The seal can be maintained even when the rupture disc moves. NCS even admits

that “the seal between the rupture disc and the tubular member . . . is lost when the disc ruptures.”

Thus, merely moving the rupture disc is insufficient to disengage the rupture disc from sealing

engagement. According to NCS, rupturing the disc is what causes the disengaging of the rupture

disc from sealing engagement.

42.      Similarly, nothing in the claims requires the rupture disc to move relative to the region

before the rupture disc disengages from sealing engagement or is ruptured.              In fact, the

specification never discloses a rupture disc that moves and maintains sealing engagement.

43.      For the reasons discussed above, and in my First Declaration, and a POSA’s understanding

of the term “sealing engagement,” it remains my opinion that a POSA would have understood this




1
  I previously cited this reference in my First Declaration. See Nine. Br., Ex. 1, at ¶110. However,
the page from Exhibit 6 that included the definition of “disengage” was unintentionally omitted.
See Nine Br., Ex. 6. Opposing counsel received this reference during my deposition and deposed
me regarding the term “disengage” as defined in this reference. This reference is presented as
Exhibit 5 to Nine Energy Service, Inc.’s Responsive Claim Construction Brief and is intented to
support my First Declaration at paragraph 110 and this Supplemental Declaration.
                                                 16
        Case 6:20-cv-00277-ADA Document 46-1 Filed 11/20/20 Page 20 of 27




term to mean the release of the rupture disc from being attached or connected to create a fluid-

tight seal.

        I.     “rupture disc is configured to disengage from sealing engagement when
               exposed to a pressure greater than a hydraulic pressure in the casing string”
               (Claims 28 and 50)

        Defendant Nine’s Construction                       Plaintiff NCS’s Construction
 Term is indefinite under 35 U.S.C. § 112           the rupture disc, before rupturing, can move
                                                    relative to the first portion when exposed to a
                                                    pressure that is greater than a hydrostatic
                                                    pressure in the casing string (i.e. a disengaging
                                                    pressure)

44.     NCS’s proposed construction requires movement following exposure to a certain pressure,

but a POSA, in light of the specification, would understand that this feature is provided by the

shear ring, not the rupture disc. See Nine Br., Ex. 2, at 8:48-50, 8:67-9:4. Further, as previously

stated in my First Declaration, the specification fails to disclose any features of the rupture disc

that would satisfy this limitation. See Nine Br., Ex. 1, ¶115.

45.     For the reasons discussed above, and in my First Declaration, it remains my opinion that

the claim term “rupture disc is configured to disengage from sealing engagement when exposed to

a pressure greater than a hydraulic pressure in the casing string,” when read in light of the intrinsic

evidence, is indefinite because it fails to inform with reasonable certainty, those skilled in the art

about the scope of the invention.




                                                  17
      Case 6:20-cv-00277-ADA Document 46-1 Filed 11/20/20 Page 21 of 27



I declare under penalty of perjuryunder the laws of the United States of America that the
foregoing is true and correct.

Executed in Houston, TX, USA                                By:

Date: Nov. 20, 2020
                                                                                     .......z...:,,,
                                                                                          4:
                                                                                                        r
                                                                                                     0 1-:
                                                                                                             I'
                                                                                                              i iZ:   !
                                                                                                                          \- ;I
                                                                            ...........                                           %
                                                                         ...• , b,........                   . ...,..
                                                                       ,... 'N% 3...*                  1          •          „, 3 i
                                                                                                                              ,
                                                                                                 sv,..4r    -7
                                                                                                     • t„,-,7                •. . ). ,
                                                                   1**          .•'
                                                                  fo
                                                                  ,                                                            ".• ,I.
                                                                                                                                 •     'i
                                                                  ef   DONALD NATHAN MEEI .IAN i
                                                                                               i
                                                                                           92247
                                                                                        : ..........i .... • • -;.-,1‘1;'-' -'.._"--
                                                                          I ki-,4:.<•:..-.:-                                     -
                                                                                                                     ---




                                              18
     Case 6:20-cv-00277-ADA Document 46-1 Filed 11/20/20 Page 22 of 27




                                      EXHIBIT A
                   List of Documents Available Through OnePetro.org

                                          Journals

                         Journal                                Years Available
Corrosion                                                  1992 - 2006
International Journal of Offshore and Polar Engineering    1991 - present
Journal of Canadian Petroleum Technology                   1962 - 2015
Journal of Petroleum Technology                            1949 - present
Journal of Sailboat Technology                             2010 - 2014
Journal of Sailing Technology                              2016 - present
Journal of Ship Production                                 1985 - 2009
Journal of Ship Production and Design                      2010 - present
Journal of Ship Research                                   1957 - present
Journal of the Society of Petroleum Evaluation Engineers   1968 - 1970
The Log Analyst                                            1960 - 1999
Marine Technology and SNAME News                           1964 - 2010
Oil & Gas Executive Report                                 1998 - 1999
Oil and Gas Facilities                                     2012 - 2016
Oil Industry Journal                                       2016 - present
Petroleum Technology                                       1938 - 1946
Petrophysics                                               2000 - present
Professional Safety                                        2007 - present
PROneft Journal                                            2019 - present
Society of Petroleum Engineers Journal                     1961 - 1985
SPE Advanced Technology Series                             1993 - 1997
SPE Computer Applications                                  1989 - 1997
SPE Drilling & Completion                                  1993 - present
SPE Drilling Engineering                                   1986 - 1992
SPE Economics & Management                                 2009 - 2017
SPE Formation Evaluation                                   1986 - 1997
SPE Journal                                                1996 - present
SPE Production & Facilities                                1993 - 2005
SPE Production & Operations                                2006 - present
SPE Production Engineering                                 1986 - 1992
SPE Projects, Facilities & Construction                    2006 - 2011
SPE Reservoir Engineering                                  1986 - 1997
SPE Reservoir Evaluation & Engineering                     1998 - present
Talent & Technology                                        2007 - 2008
Transactions of the AIME                                   1885 - 1960
The Way Ahead                                              2005 - 2016

                                             19
     Case 6:20-cv-00277-ADA Document 46-1 Filed 11/20/20 Page 23 of 27




                                     Conference Proceedings

                                  Organizations

American Petroleum Institute

American Rock Mechanics Association

American Society of Safety Engineers

BHR Group

Carbon Management Technology Conference

International Petroleum Technology Conference

International Society of Offshore and Polar Engineers

International Society for Rock Mechanics and Rock Engineering

NACE International

Offshore Mediterranean Conference

Offshore Technology Conference

Petroleum Society of Canada

Pipeline Simulation Interest Group

Society of Exploration Geophysicists

The Society of Naval Architects and Marine Engineers

Society of Petroleum Engineers

Society of Petrophysicists and Well-Log Analysts

Society of Underwater Technology

Unconventional Resources Technology Conference

World Petroleum Congress




                                              20
       Case 6:20-cv-00277-ADA Document 46-1 Filed 11/20/20 Page 24 of 27




                                         EXHIBIT B
                                     Documents Reviewed

1.   Kakumoto, M., Yoneda, J., Tenma, N., Miyazaki, K., Aoki, K., & Itoi, R. (2012, January 1).
     Frictional Strength Between Casing And Cement Under Confining Pressure. International
     Society of Offshore and Polar Engineers.
2.   Lautenschläger, C. E. R., Righetto, G. L., Albuquerque, R. A. C., Inoue, N., & Fontoura, S.
     A. B. (2014, January 1). Effects Of Reservoir Development on the Well Casing Behavior.
     International Society for Rock Mechanics and Rock Engineering.
3.   Denney, D. (2013, January 1). Casing Drilling Manages Shallow-Gas Risk in Brownfield
     Redevelopment. Society of Petroleum Engineers. doi:10.2118/0113-0115-JPT
4.   Carpenter, C. (2014, May 1). New Casing Valve in a Deep-Well Sour Environment. Society
     of Petroleum Engineers. doi:10.2118/0514-0150-JPT
5.   Bybee, K. (2011, June 1). Mechanical Performance and Stress-Corrosion-Cracking
     Resistance of Expanded Casing. Society of Petroleum Engineers. doi:10.2118/0611-0079-
     JPT
6.   Payne, M. L., Cocking, D. A., & Hatch, A. J. (1994, January 1). Critical Technologies for
     Success in Extended Reach Drilling. Society of Petroleum Engineers. doi:10.2118/28293-
     MS
7.   Benelkadi, S., Bianco, E. V., Burton, P., & Motta, M. D. (2019, October 28). Subsurface
     Drilling Waste Injection: Challenges, Recent Advances and Cases Studies. Offshore
     Technology Conference. doi:10.4043/29920-MS
8.   Saaverdra, N. F., Mamora, D. D., Burnett, D. B., & Platt, F. M. (1998, January 1). Chemical
     Wellbore Plug for Zone Isolation in Horizontal Wells. Society of Petroleum Engineers.
     doi:10.2118/39647-MS
9.   Brown, D. R., Jones, P. S., & Al-Saif, K. (1998, January 1). Evaluation of Long-Term
     Effluent Water Disposal Options in the Greater Burgan Field. Society of Petroleum
     Engineers. doi:10.2118/49219-MS
10. Sudron, K., Berners, H., Ulrich, F., Sickinger, W., Hadow, A., & Klop, G. (1999, January
    1). Dieksand 2; an Extended Well Through Salt, Increases Production from an
    Environmentally Protected Field. Society of Petroleum Engineers. doi:10.2118/52854-MS
11. Smith, J. E., Chandler, R. B., & Boster, P. L. (2001, January 1). Titanium Drill Pipe for
    Ultra-Deep and Deep Directional Drilling. Society of Petroleum Engineers.
    doi:10.2118/67722-MS
12. Eloff, A., Cavieres, G. G., Milathianakis, J., Gordillo, E., & Gonzalez, E. (2001, January 1).
    Use of a Heat Conveyor Increases Capacity of Artificial-Lift System in Viscous Oil Wells.
    Society of Petroleum Engineers. doi:10.2118/69435-MS
13. Balsawer, A., Hirani, S., Lumbye, P., Krog, A., Bonnell, V., Rushdan, M., & Abul-Hamd, I.
    (2014, January 19). Multi-zone Completion Design For Long Horizontal ERD Wells In Al
    Shaheen Field. International Petroleum Technology Conference. doi:10.2523/IPTC-17611-
    MS

                                                21
       Case 6:20-cv-00277-ADA Document 46-1 Filed 11/20/20 Page 25 of 27




14. Gammage, J. H. (2011, January 1). Advances in Casing Centralization Using Spray Metal
    Technology. Offshore Technology Conference. doi:10.4043/21979-MS
15. Ruddy, K. E., & Hill, D. (1992, January 1). Analysis of Buoyancy-Assisted Casings and
    Liners in Mega-Reach Wells. Society of Petroleum Engineers. doi:10.2118/23878-MS
16. Bueno, R. C. S., & Morooka, C. K. (1994, January 1). Analysis Method for Contact Forces
    Between Drillstring-Well-Riser. Society of Petroleum Engineers. doi:10.2118/28723-MS
17. Rogers, H. E., Bolado, D. L., & Sullaway, B. L. (1998, January 1). Buoyancy Assist
    Extends Casing Reach in Horizontal Wells. Society of Petroleum Engineers.
    doi:10.2118/50680-MS
18. Rae, G., Williams, H., & Hamilton, J. (2003, January 1). A New Approach for Running
    Production Casing from Semi-Submersible Rigs on Highly Deviated Wells. Society of
    Petroleum Engineers. doi:10.2118/79814-MS
19. Walker, M. W. (2008, January 1). Extended-Reach Drilling—Offshore California: An
    Operator&apos;s Experience With Drilling a Record Extended-Reach Well. Society of
    Petroleum Engineers. doi:10.2118/112536-MS
20. Abbasy, I., Ritchie, B., Pitts, M. J., White, B. J., & Jaafar, M. R. (2010, June 1). Challenges
    in Completing Long Horizontal Wells Selectively. Society of Petroleum Engineers.
    doi:10.2118/116541-PA
21. McGlone, D. (2009, January 1). The Challenges of Designing and Installing High Pressure
    Gas Pipelines Through Inshore, Shallow Waters in Bahrain. Society of Petroleum
    Engineers. doi:10.2118/120480-MS
22. Kumar, N., Marker, R., Corneliussen, R., Kirkemo, E. G., & Jonnalagadda, A. (2010,
    January 1). Mono Diameter Expandable Drilling Liner Applications in Deepwater Drilling.
    Society of Petroleum Engineers. doi:10.2118/128175-MS
23. Molaschi, C., Sormani, E., Dallera, S., & Fraser, T. (2010, January 1). Dual Casing Running
    for Deepwater Spud-In. Society of Petroleum Engineers. doi:10.2118/133032-MS
24. Ritchie, B., Pitts, M. J., Van De Ven, S. J. A., & Abdel Aziz, I. A. (2010, January 1).
    Increasing the Reach and Selectivity of Completions in Extended Reach Horizontal Wells.
    Society of Petroleum Engineers. doi:10.2118/135670-MS
25. Calhoun, W. M., Langdon, S. P., Wu, J., Hogan, G. P., & Rutledge, K. (2010, January 1).
    Casing Wear Prediction and Management in Deepwater Wells. Society of Petroleum
    Engineers. doi:10.2118/137223-MS
26. Da Silva, L. P., Paixao, D., Kishi, A. R. K., & Silva, A. R. (2010, January 1). Hole
    Enlargement in Brazilian. Society of Petroleum Engineers. doi:10.2118/139300-MS
27. Armstrong, N. R., & Evans, A. M. (2011, January 1). Extended Reach Drilling - Offshore
    California. Extending Capabilities and Improving Performance. Society of Petroleum
    Engineers. doi:10.2118/140265-MS
28. Tian, J., Wang, Q., Guo, Q., Guo, H., & Liu, C. (2011, January 1). Casing Integrity
    Evaluation in Deep Well with Extreme Heavy Mud in Tarim Basin. Society of Petroleum
    Engineers. doi:10.2118/140982-MS

                                                22
       Case 6:20-cv-00277-ADA Document 46-1 Filed 11/20/20 Page 26 of 27




29. Mitchell, S., Moore, N. B., Franks, J., Liu, G., & Xiang, Y. L. (2011, December 1).
    Comparing the Results of a Full-Scale Buckling-Test Program to Actual Well Data: New
    Semiempirical Buckling Model and Methods of Reducing Buckling Effects. Society of
    Petroleum Engineers. doi:10.2118/144535-PA
30. Hekelaar, S., Gibson, K., & Desai, P. C. (2011, January 1). Increasing Reliability of
    Cutting/Pulling Casing in a Single Trip. Society of Petroleum Engineers.
    doi:10.2118/145494-MS
31. Samuel, R., & Gradishar, J. R. (2011, January 1). Casing Running Analysis in Riserless
    Topholes. Society of Petroleum Engineers. doi:10.2118/147189-MS
32. Brill, T. M., Le Calvez, J.-L., Demichel, C., Nichols, E., & Bermudez, F. Z. (2011, January
    1). Quantitative Corrosion Assessment with an EM Casing Inspection Tool. Society of
    Petroleum Engineers. doi:10.2118/149069-MS
33. Guidry, C. W., & Thomas, R. (2012, January 1). Drillstring Dynamics Simulation Optimizes
    Multilateral Casing Exit Windows. Society of Petroleum Engineers. doi:10.2118/151556-
    MS
34. Uzokwe, F. C. (2012, January 1). Casing ERD Wells to Target the New Improved Casing
    Flotation - A New Solution. Society of Petroleum Engineers. doi:10.2118/162963-MS
35. Kelkar, M. G., Pereyra, E. J., Skopich, A., & Sarica, C. (2013, March 23). Pipe Diameter
    Effect on Liquid Loading in Vertical Gas Wells. Society of Petroleum Engineers.
    doi:10.2118/164477-MS
36. Kent, A. W., Burkhead, D. W., Burton, R. C., Furui, K., Actis, S. C., Bjornen, K., … Zhang,
    T. (2014, June 1). Intelligent Completion Inside Uncemented Liner For Selective High-Rate
    Carbonate Matrix Acidizing. Society of Petroleum Engineers. doi:10.2118/166209-PA
37. Tello, L. N., Azuaje, D. C., & Tran, D. (2014, May 12). High Resolution Real-Time
    Thickness Measurement of Internal and External Casing Anomalies with Ultrasonic Scanner
    Tools. Society of Petroleum Engineers. doi:10.2118/169631-MS
38. Morita, N., & Shiozawa, S. (2014, September 10). Stability Analysis of Casings during
    Plastic Deformation. Society of Petroleum Engineers. doi:10.2118/170303-MS
39. Morita, N. (2014, August 25). Elastic-Plastic Behavior and Limit Load Analysis of Casings.
    Society of Petroleum Engineers. doi:10.2118/170524-MS
40. Rae, G., Williams, H., & Hamilton, J. (2004, June 1). Selective Flotation of Casing From a
    Floating Vessel. Society of Petroleum Engineers. doi:10.2118/88841-PA
47.
41. Sanchez, R. A., Brown, C. F., & Adams, W. (2012, January 1). Casing Centralization in
    Horizontal and Extended Reach Wells. Society of Petroleum Engineers.
    doi:10.2118/150317-MS
42. Denney, D. (2013, January 1). Casing Drilling Manages Shallow-Gas Risk in Brownfield
    Redevelopment. Society of Petroleum Engineers. doi:10.2118/0113-0115-JPT
43. Carpenter, C. (2013, October 1). Drilling and Completing Cascade and Chinook Wells: A
    Case History. Society of Petroleum Engineers. doi:10.2118/1013-0113-JPT

                                               23
      Case 6:20-cv-00277-ADA Document 46-1 Filed 11/20/20 Page 27 of 27




44. Denney, D. (2013, May 1). Unconventional Shale Play: Multilateral Technology and
    Selective Fracturing. Society of Petroleum Engineers. doi:10.2118/0513-0138-JPT
45. Bergerot, J.-L. (2011, October 1). Advanced Drilling in HP/HT: Total&apos;s Experience
    on Elgin/Franklin (UK North Sea). Society of Petroleum Engineers. doi:10.2118/129422-
    JPT
46. Wilson, A. (2012, September 1). Autonomous Perforating Tool Works Without Umbilicals
    and Self-Destructs During Process. Society of Petroleum Engineers. doi:10.2118/0912-
    0106-JPT
47. Jacobs, T. (2014, April 1). Renewing Mature Shale Wells Through Refracturing. Society of
    Petroleum Engineers. doi:10.2118/0414-0052-JPT
48. Denney, D. (2012, July 1). Offshore ESP-Selection Criteria: An Industry Study. Society of
    Petroleum Engineers. doi:10.2118/0712-0088-JPT
49. Carpenter, C. (2014, February 1). High-Performance Water-Based Drilling Fluids Offshore
    Cameroon. Society of Petroleum Engineers. doi:10.2118/0214-0120-JPT
50. Carpenter, C. (2013, September 1). Advancements in Completion Technology Increase
    Production in the Williston Basin. Society of Petroleum Engineers. doi:10.2118/0913-0127-
    JPT




                                              24
